—Determination of respondent Police Commissioner, dated March 6, 2000, suspending petitioner from his position as a New York City police officer for 12 days, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Michael Stallman, J.], entered October 31, 2000), dismissed, without costs.
Respondent Police Commissioner’s findings, that petitioner *410had punched a civilian without just cause and used discourteous language, were supported by substantial evidence, including the testimony of the complainant, and, accordingly, may not be judicially disturbed (see, Matter of Sanders v Safir, 284 AD2d 163). The penalty of 12 days’ suspension from the police force does not shock our sense of fairness. Concur — Rosenberger, J. P., Williams, Tom, Ellerin and Buckley, JJ.